MEMORANDUM**
Kaser Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an Immigration Judge’s denial of his application for asylum and withholding of deportation and the BIA’s order denying his motion to reopen and remand to apply for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1105a. See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review the denial of a motion to reopen for abuse of discretion, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and review a denial of asylum and withholding for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001). We deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding because Singh’s inconsistent testimony regarding whether he was burned with a hot iron rod or struck with a bamboo stick went to the heart of his asylum and withholding claims. See Chebchoub, 257 F.3d at 1043.
The BIA properly denied Singh’s motion to reopen for CAT relief because he did not make a prima facie showing of eligibility. See Cano-Merida, 311 F.3d at 966.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.